UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MANUEL GONZALEZ-REYES, a/k/a
MANUEL NICOLAS GONZALEZ-REYES,

                    Petitioner,
      -vs-                                          No. 6:18-cv-06869(MAT)
                                                    DECISION AND ORDER
MATTHEW WHITAKER, Acting Attorney
General of the United States, et al.,

                    Respondents.


I.    Background

      Manuel Gonzalez-Reyes, a/k/a Manuel Nicolas Gonzalez-Reyes

(“Petitioner”), an alien under a final order of removal, seeks a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 on the basis

that his detention in the custody of the Department of Homeland

Security (“DHS”), Immigrations and Customs Enforcement (“ICE”)

pending      his    removal    from   the    United    States,    violates    his

constitutional right to due process. Respondents (hereinafter, “the

Government”) filed a Motion to Dismiss the Petition as moot (ECF

#9) as a result of Petitioner’s deportation from the United States.

      For     the    reasons     discussed     herein,      the   Court    grants

Respondent’s Motion to Dismiss and dismisses the Petition as moot.

II.   Discussion

      The case-or-controversy requirement in Article III,                 § 2, of

the   Constitution,      is    carried   “through     all   stages   of   federal

judicial proceedings” and means that “[t]he parties must continue

to have a ‘personal stake in the outcome’ of the lawsuit.” Lewis v.
Continental Bank Corp., 494 U.S. 472, 477–78 (1990); accord Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (citations omitted). In other words,

throughout all phases of a lawsuit, the plaintiff “must have

suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial

decision.” Lewis, 484 U.S. at 477.

      Where a habeas petition is based upon a criminal conviction,

the cause is not rendered moot by the petitioner’s release from

custody, provided that petitioner continues to suffer “collateral

consequences”     of    the   conviction        upon   which    the     now-ended

incarceration was based. Spencer, 523 U.S. at 7. Here, Petitioner’s

habeas    petition      challenges       only    the    lawfulness       of     his

administrative detention by DHS. The sole relief Petitioner seeks

is   release   from    custody.1   As    the    Petition   is   based    only    on

Petitioner’s allegedly unlawful detention in DHS custody, and not

on the underlying removal order from which the detention flowed,

the issue is whether Petitioner suffers from any “collateral

consequences” of detention now that he is no longer “in custody” of


      1

      If Petitioner sought to challenge his removal, this Court would be
precluded from exercising jurisdiction over his Petition by section 106(a)(1)(B)
of REAL ID Act of 2005, 8 U.S.C. § 1252(a)(5), which “unequivocally eliminates
habeas corpus review of orders of removal.” Marquez–Almanzar v. Immigration &
Naturalization Serv., 418 F.3d 210, 215 (2d Cir. 2005). However, “[w]hile
Congress specifically eliminated the district courts’ habeas corpus jurisdiction
over review of removal orders, the REAL ID Act does not affect the district
courts’ jurisdiction over review of other habeas corpus claims.” Brempong v.
Chertoff, No. 05–CV–733 (PCD), 2006 WL 618106, at *2 (D.Conn. Mar. 10, 2006).




                                        -2-
DHS. Denis v. DHS/ICE of Buffalo, N.Y., 634 F. Supp.2d 338, 340–41

(W.D.N.Y. 2009).

      “The district courts in this Circuit to have considered the

issue have found that where an alien challenging his detention

under 28 U.S.C. § 2241 is released during the pendency of his

petition under an order of supervision, the petition is rendered

moot.” Denis, 634 F. Supp.2d at 341 (collecting cases). Likewise,

a   petition   is   rendered   moot   when    an   alien    is    released     from

detention upon the execution of an order of removal. See, e.g.,

Singh v. Mule, 07-CV-6387-CJS-VEB, 2009 WL 204618, at *9 (W.D.N.Y.

Jan. 27, 2009) (“By virtue of his removal from the United States,

Singh has been released from his detention in administrative

custody of DHS. This release from detention was the only relief he

requested in his petition pending before this Court. Thus, since

there is no effectual relief that this Court can now provide to

Singh, his habeas petition has been rendered moot.”) (internal

quotations and citation omitted).

      Here, DHS effectuated Petitioner’s removal from the United

States on November 5, 2019. See Respondents’ Memorandum of Law (ECF

#9) at 2 & n.2 (citing Executed Warrant of Removal, Exhibit A to

Declaration    of   Margot     L.   Carter,   Esq.).       In    so   doing,    DHS

necessarily released Petitioner from administrative custody. Where,

as here, the relief sought in the Petition—release from custody—has

been granted, the Petition no longer presents a live case or


                                      -3-
controversy   within     the   meaning      of   Article   III,   §   3   of   the

Constitution.     Consequently, the Court must dismiss the Petition

based on the absence of subject matter jurisdiction. See Lewis v.

Cont’l Bank     Corp.,   494   U.S.   472, 477–78      (1990)     (“To    sustain

[federal] jurisdiction in the present case, it is not enough that

a dispute was very much alive when suit was filed. . . .”).

III. Conclusion

     For the foregoing reasons, Respondent’s Motion to Dismiss (ECF

#9) is granted, and the Petition (ECF #1) is dismissed as moot. The

Clerk of Court is directed to close this case.

     SO ORDERED.

                                            S/Michael A. Telesca


                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge

DATED:    December 20, 2019
          Rochester, New York




                                      -4-
